DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on February 16, 2021 has been entered.

Status of the Claims
By amendment filed February 16, 2021 claim 12 has been amended, claim 13 has been cancelled and claims 18 through 21 are new. Claims 16 and 17 were previously withdrawn from consideration. Claims 12 and 16 through 21 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 12 limitation that requires the surface treated carbon fiber to have a surface friction force as measured by Scanning Probe Microscope analysis of 1.25 to 1.75 times that of a non-surface treated carbon fiber is indefinite because it is not clear what the meets and bounds of this limitation are. The claims provide not starting surface friction force value for carbon fibers nor does the claim disclose which surface treatment was performed on the carbon fibers. Therefore one of ordinary skill would not be able to determine what is meant by a surface friction force as measured by Scanning Probe Microscope analysis of 1.25 to 1.75 times that of a non-surface treated carbon fiber.

Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Muhler et al (U.S. Patent Publication No. 2011/0104492) in view of Kobayashi et al (U.S. Patent # 6,638,615).
	In the case of claim 12, Muhler teaches a surface-treated carbon fiber in the form of a functionalized carbon fiber with carboxyl and acid anhydride groups on the surface of the carbon fiber (Abstract and Page 4 Paragraphs 0054 and 0056). Muhler further teaches that these carbon fibers were present in a bundled strand/agglomerate of nanofibers (Page 2 Paragraph 0029).
	Muhler further teaches that the treated carbon fibers had a surface oxygen concentration
(O/C) measured by XPS of greater than 0.18 (Page 4 Paragraph 0051), which overlapped with the claimed range of 0.05 to 0.28. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541

	Muhler does not teach that a mole ratio between a carboxyl group and an acid anhydride measured by pyrolysis gas analysis was from 50:50 to 70:30. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Muhler does teach that the concentration/amount of carboxyl groups and anhydride groups on the fiber surface affected reactive properties of the treated carbon fiber (Page 4 Paragraph 0054). Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined an optimal carboxyl group concentration/amount and acid anhydride group concentration/amount, and therefore an optimal mole ratio between a carboxyl group and an acid anhydride measured by pyrolysis gas analysis, through routine experimentation because the concentration of carboxyl and anhydride groups affected the reactivity of the treated carbon fiber.
	Muhler does not teach a bundle of 1000 to 100000 surface treated fiber strands. However, as was discussed previously, Muhler taught having bundled the nanofibers together to form a strand/agglomerate and further teaches that the treated carbon fibers were used in the formation of composites (Page 4 Paragraph 0059).
	Kobayashi teaches a treated carbon fiber comprising surface carboxyl groups used in the formation of composites (Abstract, Column 4 Lines 8-11, Column 7 Lines 12-22 and Column 12 Lines 35-43). Kobayashi further teaches having bundled strands of carbon fibers a bundle strand 
	Therefore, based on the teachings of Kobayashi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have provided the carbon fibers of Muhler as a bundled strand of 10,000 or more filaments in order to surface treat more than one fiber at a time and thereby provide a bundle of surface treated carbon fiber strands. Furthermore, the taught filament number of 10,000 or more overlapped with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	However, Muhler does not teach that the carbon fiber was a rayon-based carbon fiber, a pitch-based carbon fiber or a polyacrylonitrile-based carbon fiber. 
	Kobayashi teaches having used polyacrylonitrile-based carbon fiber which were subjected to surface treatment to provide carboxyl groups to the fiber surface (Column 12 Lines 16-43).
	Based on the teachings of Kobayashi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used a polyacrylonitrile-based carbon fiber as the carbon fiber of Muhler because this was a known carbon fiber in the art which was subjected to surface treatment to add carboxyl groups and therefore one of ordinary skill would have had a reasonable expectation of success in the substitution.
	Neither Muhler nor Kobayashi taught that the carbon fiber strand when impregnated with a resin had a tensile strength measured by JIS R 7608 of from 25000 to 7000 MPa. However, as 
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal tensile strength values for the strand if it was a part of a composite/resin-impregnated strand through routine experimentation because this parameters affected the cohesiveness and durability of the composite.
	Muhler does not teach that a surface friction force measured by SPM analysis was 1.25 to 1.75 times that of a non-surface-treated carbon fiber.
	Kobayashi teaches that surface friction force as evidenced by the treated carbon fibers ability to not fluff or break during rubbing was a result effective variable (Abstract and Column 2 Lines 27-33).
	Therefore, based on the teachings of Kobayashi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal values for result effective variables, such as surface friction, through routine experimentation since this variable affected the treated carbon fibers ability to fluff or break during rubbing.

	Kobayashi teaches that improved adhesion between a carbon fiber and a polymer deposited on the fiber is achieved with an O/C in the range of 0.02 to 0.3 (Column 5 Lines 48-53).
	Based on the teachings of Kobayashi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have had the surface treated carbon fibers of Muhler have an O/C in the range of 0.02 to 0.3 in order to improve adhesion between the fiber and any polymer deposited on the fiber during formation of a composite. Furthermore, the range of 0.02 to 0.3 overlapped with the claimed ranges of claims 18-21. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.

Response to Arguments
Applicant's arguments filed February 16, 2020 have been fully considered but they are not persuasive.
In response to applicant argument regarding (b), (e) and (g) that Muhler does not teach a “strand” is not persuasive because applicant has not provided sufficient evidence as to what “strand” means in the art. The document cited by applicant in the response does not provide a definitive definition for what “strand” means because applicant provides to description as to what the document is nor is the document in English. Furthermore, as has been discussed in In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
In response to applicant's argument regarding (h) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the carbon fiber strands of the present invention are continuous fibers having a certain length) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nothing in the claims requires that the fibers are continuous and has been discussed previously Muhler is not limited to agglomerates.
In response to applicant's argument regarding (d) that neither Muhler nor Kobayashi teach using the surface-treated fibers in resin kneaded pellets, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, applicant’s arguments that the claimed property ranges provided superior and unexpected results are not persuasive because applicant has not provided any evidence that the claimed ranges were unexpected in the art. Instead applicant only alleges that the claimed properties provided improvements in using the claimed surface treated fibers in forming resin kneaded pellets. The evidence relied upon should establish "that the differences in results are in Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP section 716.02(b).
Applicant’s arguments concerning new claims 18-21 are not persuasive because, as was discussed previously, Kobayashi teaches an O/C range with overlapped with the claimed ranges.

Conclusion
	Claims 12 and 18 through 21 have been cancelled. Claims 16 and 17 were previously withdrawn from consideration. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712